          Case 1:20-cv-02579-BCM Document 38 Filed 02/11/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               2/11/2021
STANISLAW KOCZWARA,
                Plaintiff,                                  20-CV-2579 (BCM)
        -against-                                           ORDER GRANTING MOTION TO
                                                            WITHDRAW
NATIONWIDE GENERAL INSURANCE
COMPANY,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

        On January 27, 2021, attorney Matthew S. Aboulafia filed a letter-motion (Mtn.) (Dkt. No.

33) and supporting affidavit (Aboulafia Aff.) (Dkt. No. 33-1), seeking an order allowing the

Aboulafia Law Firm, LLC (the Firm) to withdraw as counsel for plaintiff Stanislaw Koczwara

because attorney and client "fundamentally disagree as to how to best proceed with this matter."

Mtn. at 1. 1 Attorney Aboulafia also sought an order granting him "a retaining and charging lien on

the files," Aboulafia Aff. ¶ 4, and a stay of this action for thirty (30) days to allow plaintiff to retain

new counsel. Id. Noting that the motion papers contained confidential information, on January 28,

2021, I placed them under seal, and directed attorney Aboulafia to file a redacted version of the

papers on the public docket. (Dkt. No. 34.) On January 29, 2021, attorney Aboulafia refiled his

motion papers, with the confidential information redacted (Dkt. No. 35), and submitted (under

seal) a supplemental affidavit (Dkt. No. 37) in further support of the motion.

        In accordance with my scheduling order dated January 28, 2021 (Dkt. No. 34), plaintiff

Koczwara submitted a confidential response, via email, in which he opposed the motion to

withdraw.



1
 Plaintiff's counsel of record are two attorneys associated with the Firm: Matthew S. Aboulafia
and Jack Glanzberg. (Dkt. Nos. 7, 8.) The Court construes the motion as seeking permission for
both Mr. Aboulafia and Mr. Glanzberg to withdraw.
         Case 1:20-cv-02579-BCM Document 38 Filed 02/11/21 Page 2 of 7




       On February 11, 2021, the Court conducted a telephonic conference concerning the motion.

Counsel for both parties attended, as did plaintiff Koczwara and his accountant (who also served

as his translator), Michel Pankowski. Counsel confirmed that fact discovery is substantially

completed and that neither side has yet served expert reports. Additionally, counsel for defendant

Nationwide General Insurance Company (Nationwide) confirmed that Nationwide takes no

position as to the motion. I then excused defendant's counsel and – with that counsel's consent –

conducted the remainder of the conference ex parte. During the confidential portion of the

conference, the moving attorneys withdrew their assertion of a retaining lien.

       After carefully considering the information presented at the conference by plaintiff and by

attorney Aboulafia, as well as their prior written submissions, I find that the moving attorneys have

demonstrated "satisfactory reasons," as that term is used pursuant to Local Civil Rule 1.4, for

withdrawing as counsel for plaintiff Koczwara. It is clear to the Court that there are deep-seated

differences between the plaintiff and his current counsel as to the value of the case and the

feasibility of plaintiff's asserted goals, which in turn have engendered considerable mistrust

between attorney and client. These are "satisfactory reasons" for withdrawal under Rule 1.4. See

Hallmark Capital Corp. v. Red Rose Collection, Inc., 1997 WL 661146, at *1-3 (S.D.N.Y. Oct.

21, 1997) (noting that the "satisfactory reasons for withdrawal" standard of Local Civil Rule 1.4

requires a lesser showing than the "good cause" showing necessary to preserve a charging lien,

and finding that irreconcilable differences between attorney and counsel are sufficient to render

withdrawal appropriate, regardless of who caused those differences); Farmer v. Hyde Your Eyes

Optical, Inc., 60 F. Supp. 3d 441, 446 (S.D.N.Y. 2014) (granting counsel's motion to withdraw

where the ex parte proceeding "revealed an obvious breakdown in the attorney-client

relationship"). I further note that, since fact discovery has been substantially completed and no



                                                 2
            Case 1:20-cv-02579-BCM Document 38 Filed 02/11/21 Page 3 of 7




trial date has been set, granting the motion at this point would not create any delay or prejudice

beyond that inherent in any departure by counsel. Accordingly, counsel will be granted leave to

withdraw. The question of the charging lien will be reserved until such time as plaintiff has

recovered a judgment or settlement. See Hallmark Capital, 1997 WL 661146, at *4 (granting

counsel's motion to withdraw and reserving decision on counsel's request for a charging lien,

noting that the decision on withdrawal must be made "expeditiously to allow the main litigation to

go forward" while the charging lien issue would involve a more detailed inquiry); Nunez Rodriguez

v. Veneca Parking Corp., 2021 WL 242636, at *2 (S.D.N.Y. Jan. 25, 2021) (reserving any decision

with respect to counsel's request for a charging lien).

       It is therefore ORDERED that:

       1.       The motion to withdraw (Dkt. No. 33) is GRANTED;

       2.       The request for a retaining lien is deemed WITHDRAWN;

       3.       The Court will defer decision on the request for a charging lien;

       4.       This action is STAYED until March 15, 2021, to allow plaintiff time to retain new

                counsel, who shall promptly filed a Notice of Appearance in this case upon

                retention. If by March 15, 2021 new counsel have not appeared, plaintiff shall

                complete and file a Notice of Pro Se Appearance form, which is attached to this

                Order (and available in fillable form at https://www.nysd.uscourts.gov/node/826).

       5.       During the COVID-19 national emergency, a pro se plaintiff may file documents,

                including the Notice of Pro Se Appearance form, by any of the following methods:

                       a. drop off the document in the drop box located in the lobby of the U.S.

                           Courthouse at 500 Pearl Street, New York, NY, 10007;

                       b. mail the documents to the Pro Se Intake Unit in Room 105 in the



                                                  3
         Case 1:20-cv-02579-BCM Document 38 Filed 02/11/21 Page 4 of 7




                         Thurgood Marshall Courthouse, 40 Foley Square, New York, NY

                         10007, in time for them to arrive on or before the deadline; or

                      c. email        the      documents,        in       pdf       form,       to

                         Temporary_Pro_Se_Filing@nysd.uscourts.gov. Detailed instructions

                         for filing documents by email are attached to this Order and may also

                         be        found        on       the       Court's       website        at

                         nysd.uscourts.gov/forms/instructions-filing-documents-email.

       The Clerk of Court is respectfully requested to terminate Matthew S. Aboulafia and co-

counsel Jack Glanzberg as counsel for plaintiff on the electronic docket and to terminate the

motions at Dkt. Nos. 33 and 35.

       The Clerk of Court is further directed to mail a copy of this Order to plaintiff, Stanislaw

Koczwara, at 268 Nassau Ave., Apt. 2-R, Brooklyn NY, 11222.

Dated: New York, New York
       February 11, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                                4
           Case 1:20-cv-02579-BCM Document 38 Filed 02/11/21 Page 5 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




                                     Plaintiff(s),      Docket No: _____CV_____(            )(   )

                  -against-                             NOTICE OF PRO SE APPEARANCE




                                     Defendant(s).

I hereby enter an appearance on my own behalf in this action and request:
(please check one option below)

    that all future correspondence be mailed to me at the address below, or

    that all future correspondence be e-mailed to me at the e-mail address below. I have
     completed the attached Consent to Electronic Service.

I understand that if my address or e-mail address changes, I must immediately notify the Court
and all parties.


                                                                                Plaintiff
                                                                                Defendant

Name (Last, First, MI)




Address                       City                   State                    Zip Code




Telephone Number                                     e-mail address




Date                                                 Signature
        Case 1:20-cv-02579-BCM Document 38 Filed 02/11/21 Page 6 of 7

                  United States District Court
                  Southern District of New York
                  Temporary_Pro_Se_Filing@nysd.uscourts.gov.


                INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •   SIGN. You must sign your document by either signing the document before
        you scan it or typing “/s/ [Your Name].” The Court will accept typed
        signatures in this format.

    •   CONTACT INFORMATION. The document must include your name,
        address, telephone number and email address (if available).
    •   SUBJECT LINE. For existing cases, the subject line of the email must
        read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
        the email must read, “Pro Se Filing – New Case.”
    •   EMAIL the PDF document to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •   YES. To start a new case, you may email your complaint to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •   In addition to emailing your complaint, you must either (1) email an
        application requesting that the fee be waived, available at
        https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
        are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
        FEE PAID.” Payment must be made within 21 days by certified check or
        money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
        Room 120, 500 Pearl Street, New York, NY 10007. The check must include
        the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •   NO. You must only include the attached document(s) for filing. No one will
        read messages in the body of the email and no one will respond to any
        questions.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 1:20-cv-02579-BCM Document 38 Filed 02/11/21 Page 7 of 7
                                                         Instructions: Email Pro Se Filings
                                                                               Page 2 of 2


Will someone respond to my email?
    •   NO. This email address cannot respond to inquiries. The Clerk’s Office will
        download the email attachment. This is a NO-REPLY email address. But
        you may call (212) 805-0175 to confirm that your documents were received.
        Please wait at least one week before calling.

Can I email the assigned judge instead?
    •   NO. Any submission emailed to any other court email address will be
        disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •   NO. If you are unable to email your documents, you must submit them by
        mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •   YES. But please include your email address, if available, in the document.
        The Court will only communicate with the email address listed on the filed
        documents, and only if you have consented to receive court documents by
        email.

Can I receive court documents by email?
    •   YES. Complete and email a signed consent to electronic service form.




                  500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                       300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
